DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Status of the claims:  Claims 34-53 are currently pending.
Priority:  This application is a 371 of PCT/EP2017/061902 (05/17/2017)
and claims foreign priority to UK 16169997.0 (05/17/2016),  1701908.4 (02/06/2017).
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 34-38, in the response dated 6/16/20. 
RESPONSE TO APPLICANT REMARKS / AMENDMENT 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neto et al. (US 2015/0322508).
Applicant amended the claims to add limitations requiring that the barcode is not incorporated into the nucleic acid which differs from the teaching of Neto.  This rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over by Neto et al. (US 2015/0322508) in view of Cuppens (EP2201143).
Applicant amended the claims to add limitations requiring that the barcode is not incorporated into the nucleic acid which differs from the teaching of Neto.  This rejection is withdrawn.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (WO2003052101) in view of Gagneur et al. (WO2012019765), Cuppens (EP2201143) and Neto et al. (US 2015/0322508).
Regarding claim 34, Marton teaches a method of identifying a plurality of biological samples containing on or more nucleic acids (claims 1, 22), the method comprising: 
providing a plurality of carriers, being substrates or containers, each containing a nucleic acid comprising biological sample (claims 1, 22), wherein: 
each carrier comprises, in addition to the nucleic acid comprising sample, at least 2 nucleotide barcode nucleic acids for labelling said carrier (claim 26, nucleic acid spike-in tags)
and wherein said nucleotide barcode nucleic acids do not hybridize to the nucleic acid of the biological sample and are not incorporated in the nucleic acid of the biological sample (p. 12-13: “Spike-in tags that are not cross-reactive … can be used for sample identification and tracking”, “if the spike-in tag hybridizes with its complementary probe as well as with a sequence in the biological sample or with a probe complementary to a sequence in the biological sample then the probe is said to be cross-reactive.”); 
each of these at least 2 nucleotide barcode nucleic acids comprises a different minimal nucleotide barcode sequence with a length of at least 4 nucleotides (p. 14: “Nucleic acid spike-in tags of the invention are typically between about 20-5000 nucleic acid residues, more typically between about 40-80 nucleic acid residues”); 
the combination of the sequences of these different nucleotide barcode nucleic acids forms a transferable molecular identification barcode, whereby each transferable molecular identification barcode is different for each of the carriers (p. 18; Fig. 6A), 
the minimal nucleotide barcode sequences in said at least 2 nucleotide barcode nucleic acids being flanked at one or both sides by non-viral and non-bacterial nucleotide barcode sequence identifier sequences which are identical in all nucleotide barcode nucleic acids, and flanked at one or both sides by non-viral and non-bacterial extracting sequences which are identical in all nucleotide barcode nucleic acids (p. 14-16, 41; Fig. 1: 52 nt random barcode + 2x4 nt restriction site with a polyA; claims 14-19);  and 
each carrier contains a macroscopic barcode label corresponding to the transferable molecular identification barcode present on said carrier (p. 40: “A label on the outside of each container could provide an indication of the molecular barcode present inside the container.”); 
processing and sequencing by a parallel sequencing method one or more sequences in the one or more nucleic acids of the biological sample and sequencing of sequences in the nucleotide barcode nucleic acids comprising the minimal nucleotide barcode sequences (p. 45: “This molecular barcode can be distinguished through the use of DNA sequencing.”), wherein:
the sequenced sequences in the nucleic acid and in the nucleotide barcode nucleic acids are separate target sequences (p. 45: “A sub-population of plasmids in the library will have as their insert a nucleic acid sequence corresponding to the sequence of the added spike-in tags.”)  
determining and selecting from the obtained sequence data the sequences derived from nucleotide barcode nucleic acids, comprising selecting from the obtained sequence data those sequences derived from nucleotide barcode nucleic acids by identifying sequences having one or more nucleotide barcode sequence identifier sequences adjacent to the minimal nucleotide barcode sequence; 
determining and selecting the minimal nucleotide barcode sequences within the isolated sequences that have a nucleotide barcode sequence identifier sequence, comprising:
selecting the sequence present between two extracting sequences at a defined length, or selecting the sequence present adjacent to one extracting sequence at a defined length; and
determining these selected sequences as minimal nucleotide barcode sequences; and 
comparing the determined minimal nucleotide barcode sequences with the expected minimal nucleotide barcode sequences based on the macroscopic barcode label provided with the carrier, thereby identifying the sample and/or a contamination (claims 1, 52).
	Although Marton teaches sequencing generally, the prior art does not specifically refer to parallel sequencing.  However, such techniques were well known in the art and taught in closely related art such as Gagneur wherein sample barcode tracking utilized parallel sequencing in a manner compatible with the teaching of Marton such that one of ordinary skill in the art would have a reasonable expectation of success in the combination and arrive at the claimed invention.
	Regarding claim 35, further comprising: ligating adaptors to the target sequences of the one of more nucleic acids in the sample and to the nucleotide barcode nucleic acids comprising the nucleotide barcode sequences, thereby generating ligated products; and sequencing the one or more nucleic acids of the sample and the nucleotide barcode nucleic acids using the ligated products as sequencing templates.  However, Cuppens teaches ligation of adaptors ([0029]; [0076]-[0079]: adapters are ligated, MLPA; Figure 6) in a sequencing method that uses a sample specific DNA tag, marker nucleic acid, or barcode to ensure quality control of genetic tests.  One of ordinary skill in the art following the teaching of Marton would be well aware of ligation of adaptors to produce ligated products prior to a sequencing step and as taught by Cuppens.  Such steps are routine in the art and one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.
Regarding claims 36 and 37, further comprising performing enrichment of the target sequence and the barcodes, wherein enrichment includes amplification, such techniques are well known in the art and Marton teaches amplification by PCR (p. 45: “PCR is used to confirm the presence of the expected spike-in tags in the library.”) as does Cuppens (claim 2) such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention. 
Regarding claim 38, further comprising attaching a pooling barcode to the target and barcode sequences, wherein the attaching is performed by “covalent binding followed by nucleic acid synthesis” and pooling the samples, one of ordinary skill in the art would consider utilizing barcoding when pooling samples such as suggested by Marton (p. 36: “barcodes can be used to monitor pool identities.”) and utilize well-known techniques such as taught by Neto (claim 1-2: “inserting the molecular barcodes in one or both ends of said target region”; Fig. 1) to incorporate pooling barcodes into the target and spike-in to further tag the samples for analysis and arrive at the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 38 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to include the language of “covalent binding” which is not supported by the disclosure as filed.  The phrase does not appear in the original disclosure and Applicant has not pointed to support for such a limitation.  Although there is the discussion of “binding” in the specification, none of it is in the context of a “covalent” type.  Furthermore, such language does not have a clear and accepted meaning in the art.  Thus, there is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639